Citation Nr: 0801518	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of bilateral hernia repair, on appeal from an initial grant 
of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
a lower back disability, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from January 1982 
to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In that decision, service connection was 
granted for a lower back disability, bilateral inguinal 
hernia repairs, and gastroesophageal reflux disease (GERD).  
The disability ratings that were assigned were 10 percent, 
zero percent, and zero percent respectively.  The veteran was 
notified of that decision and he appealed claiming that the 
disability ratings should be higher.  Subsequently, in March 
2005, it was determined that an error had been committed with 
respect to the rating assigned for the veteran's GERD.  A 10 
percent rating was assigned and the veteran was notified of 
that correction.  After receiving that notification, the 
veteran withdrew his claim involving the rating assigned for 
the GERD.  Thus, only two issues remain on appeal.  

Both issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified by the VA if further action is required on the 
part of the veteran.


REMAND

Service connection has been awarded for a disability of the 
lower back.  The disability has been classified as 
"degenerative joint disease of the lumbar spine" along with 
lower back pain.  The veteran has asserted that this 
classification is wrong and that he not only suffers from 
degenerative joint disease but also degenerative disc 
disease.  He has averred that the joint spaces of his lower 
back are compressed and that this compression was in fact due 
to a fracture of L1.  He believes that his disability should 
be rated higher than the 10 percent award that has been 
assigned.

The record indicates that when the veteran was initially 
examined by a VA doctor in April 2004, the doctor 
acknowledged that the veteran has experienced a fracture of 
the L1 vertebra.  The examiner noted that pain was observed 
when the veteran was performing certain range of motion 
studies.  The examiner did not, however, comment on any 
functional loss of the back in accordance with DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  That is, a review of the 
examination report does not show the effects of the lower 
back disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.

A second VA examination of the spine was accomplished in 
January 2006.  Upon completion of the exam, the doctor found 
that the veteran was suffering from chronic lumbosacral pain 
with a "history of difuse disc disease and a compression 
fracture at L1."  The examiner further noted that the 
veteran was unable to walk any significant distance without 
some discomfort.  As with the April 2004 examination, the 
doctor did not comment on any functional loss of the back.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  As noted, the record reflects unclear and incomplete 
diagnoses with respect to the veteran's lower back.  The 
Board believes that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  Such an examination will ensure that the Board 
has all the requisite information before it prior to issuing 
a decision on the merits of the veteran's claim including the 
effect of the disability on the veteran's functional 
capabilities.  Hence, this issue will be remanded for the 
purpose of obtaining the needed information.

The other issue before the Board involves the disability 
rating assigned for the residuals of inguinal hernia repairs.  
The veteran has claimed that he experiences pain and 
discomfort in the abdominal region and that his ability to 
bend-over has been severely restricted due to surgical 
residuals.  The record indicates that the veteran has 
submitted a separate claim for benefits for disabilities 
involving the right and left hip.  The claims folder suggests 
that a decision on the merits of the veteran's claim for 
service connection for disabilities of the hips has not been 
adjudicated.  The action on the bilateral hip claim is 
intertwined with the veteran's claim involving the inguinal 
hernia repair because the veteran has stated that if service-
connection is granted for the claimed hip disabilities, he 
will withdraw his claim with respect to the hernia repair.  
Because the claim is being remanded for further development 
on the issue involving the back, the Board believes that 
returning this issue to AMC/RO so that additional information 
may be obtained with respect to the issue involving the hips 
would be more cost-effective and efficient.  Also, because a 
decision on the hips has a significant impact on the 
veteran's claim involving the residuals of inguinal hernia 
repair, in the interests of judicial economy and avoidance of 
piecemeal litigation, this issue is returned to the AMC/RO 
for further development.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should discover whether 
service connection has been granted for 
disabilities of the right and left hip.  
The results of that discovery should be 
included in the claims folder.  If 
service connection has been granted, the 
RO/AMC should contact the veteran and ask 
the veteran whether he wishes to continue 
with his appeal on the issue involving 
hernia repair residuals.  The RO/AMC 
should remind the veteran that he has 
previously stated that if service 
connected was granted for bilateral hip 
disabilities, he would withdraw his 
appeal with respect to the hernia 
repairs.  All correspondence should be 
included in the claims folder for future 
review.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2005 for the disability or disabilities 
on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any TRICARE records and other 
medical records possibly located at the 
medical facility at Mountain Home Air 
Force Base, Idaho).  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

3.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiners should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time. 

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back and/or 
degenerative disc disease, both of which 
have been previously diagnosed, along 
with any other manifestations and 
symptoms produced by the disability.  
Readings should be obtained concerning 
the veteran's range of motion of the 
lower back and any limitation of function 
of the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously diagnosed, the examiners 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


